DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of monitoring performance on a financial system. This is a method consisting of a series of mental steps that can be performed by a human using pen and paper. Thus, it is drawn to an abstract idea.
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system consists of generic computers (i.e., the computer system with storage and processor, game status server, and bettor device) connected over a generic network (i.e., data link).
As shown in claim 2, the bettor device is a generic computer. Paragraph 0010 of Applicant’s specification discloses that the data link is the internet. Figure 1, 300 shows that the computer system is generic. Paragraphs 0021-0022 discloses that the servers are generic (i.e., either physical or cloud-based).
The login to the various OSBOs is routine extra-solution activity. It is routine to login to services on the internet – especially services that involve financial information. This is extra-solution activity because it is not the transmission or display of financial information – which is clearly what Applicant regards as the invention.
Applicant’s claims recite an “improvement.” This improvement is not a technical improvement. It is a business improvement. It allows a user to track wagers. The claims are drawn to using a computer as a tool to track wagers and wager parameters.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Restivo et al. (United States Pre-Grant Publication 2020/0327771)
Claims 1, 10:  Restivo teaches a system for monitoring performance of sports betting activity of a bettor across a plurality of on-line sports betting operations (OSBOs). (Abstract)  There is a computer system (101) including digital data storage (103) and one or more processors (102).  The computer system is programmed and configured to communicate with a bettor device (109) over a data link. (See below.)

    PNG
    media_image1.png
    527
    702
    media_image1.png
    Greyscale


 The computer system is further programmed and configured to receive, and store in the digital data storage, a first set of login credentials (shared session key, ¶ 0007) for a first OSBO (i.e., sportsbook) and a second set of login credentials for a second OSBO, the first set of login credentials and second set of login credentials associated with the bettor; the computer system further programmed and configured to, in response to a single request from the bettor device, log in to the first OSBO using the first set of login credentials and to log in to the second OSBO using the second set of login credentials. (¶ 0030 teaches using the system to login to multiple sportsbooks.) The computer system is further programmed and configured to retrieve, and store in the digital data storage, combined betting information comprising live betting information and historical betting information, from the first OSBO and second OSBO, the live betting information and historical betting information associated with the bettor; and the computer system further programmed and configured to transmit at least some of the combined betting information over the data link for display on the bettor device. (Fig 7 shows a combination of live and historical betting information displayed on the screen of the user device. Note the historical bets are marked as “Win” or “loss” and the live bets are marked as “pending” in the “outcome” column (76).)  The operation of the OSBOs is improved by providing the bettor with a useful and comprehensive view of the bettor's current and historical betting positions and results. (Fig 7.)
Claims 2, 11:  The bettor device is a smart device, smartphone, or smart tablet programmed and configured to communicate with the computer system. (¶ 0020)
Claims 3, 12:  The combined betting information comprises event-level data items (Fig 7, 75) and bet-level data items (Fig 7, 73).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for other references that teach systems for online wagering.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/            Primary Examiner, Art Unit 3799